DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.
Applicant argues with respect to the claims that Kang (US 2016/0255268 A1) does not teach the detection of an object for defining a zoom area. Applicant asserts that Kang teaches object detection across an entire image that is performed automatically from displaying a preview image, and that because the object detection is not performed in response to a user input selecting a zoom area, Kang does not read on the amended claims. 
However, Examiner respectfully disagrees. It is noted that the argued feature of “object detection performed in response to user input selecting a zoom area (emphasis added)” is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claims only require that a selection of a zoom area on an input image frame is displayed on a user interface. The embodiment of Fig. 10 of Kang, see especially paragraph 0246, describes a system wherein a selection of a zoom area on an input image frame is displayed on a user interface (“two portions 400b and 400c are selected from the displayed portions;” paragraph 0246. “Preview images corresponding to the selected portions among the displayed portions may be displayed in the at least two pop-up window 500b .  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0255268 A1).

Claim 1, Kang teaches a method comprising:
receiving, using at least one processor (control unit 180; paragraph 0050), a selection of a zoom area on an input image frame displayed on a user interface (“two portions 400b and 400c are selected from the displayed portions;” paragraph 0246);
determining, using the at least one processor, one or more candidate zoom previews (“Preview images corresponding to the selected portions among the displayed portions may be displayed in the at least two pop-up window 500b and 500c, respectively;” paragraph 0247) proximate to the selected zoom area using saliency detection (the graphic object included in the preview image may be recognized by “extracting a single target object on the basis of a shape, a color, a depth value, a feature point, text, and an image of the graphic object;” paragraph 0241), 
displaying, using the at least one processor, the one or more candidate zoom previews on the user interface adjacent to the selected zoom area (preview image is displayed in pop-up windows 500b, 500c; paragraph 0247 and Fig. 10) and the bounding box for each of the one or more candidate zoom previews in the input image frame (see borders surrounding pop-up windows 500b, 500c of Fig. 10).

Claim 6, Kang further teaches receiving a selected zoom preview from the one or more candidate zoom previews (preview images corresponding to the selected portions are displayed in windows 500b,500c; paragraph 0247);
extracting feature points from at least one target object in the selected zoom preview (object recognition is performed such that a feature point of a target object is extracted; paragraph 0241);
tracking the feature points in a temporal image sequence (control unit 180 may perform a tracking function; paragraph 0248); and
maintaining the feature points at a center of an output throughout the temporal image sequence (the displayed portion is moved according to the movement of the tracked object; paragraph 0248 and Fig. 10).

Claims 8 and 13 are analyzed and rejected as apparatus claims comprising a memory and processor (see Fig. 1A) to perform the method of claims 1 and 6, respectively.
. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 7, 9, 12, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0255268 A1). 

Claim 2, the embodiment of Fig. 10 of Kang teaches the method of Claim 1, but is silent regarding wherein determining the one or more candidate zoom previews proximate to the selected zoom area using saliency detection comprises: 
displaying an initial bounding box on the selected zoom area and a zoom range adjacent to the selected zoom area; 
receiving an input on the zoom range for a dimension of the initial bounding box; and 
determining the one or more candidate zoom previews within according to the dimension of the initial bounding box.
However, in the embodiment of Fig. 4, Kang teaches wherein determining the one or more candidate zoom previews proximate to the selected zoom area using saliency detection comprises: displaying an initial bounding box on the selected zoom area and a zoom range adjacent to the selected zoom area (see display of box 400 in Fig. 4C);

determining the one or more candidate zoom previews according to the dimension of the initial bounding box (points 390a, 390b determine the preview image portion 410; see paragraph 0166-0168 and Fig. 4C).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the embodiment of Fig. 4 with the embodiment of Fig. 10 of Kang in order to allow a user to specify the amount of magnification or reduction of only a user desired portion, rather than magnifying or reducing the entire preview image (see paragraph 0157 of Kang). 

Claim 5, the embodiment of Fig. 10 of Kang teaches the method of Claim 1, but is silent regarding:
receiving a selected zoom preview from the one or more candidate zoom previews; 
determining an optical zoom rate that is inversely proportional to a size of the selected zoom preview in relation to a size of the input image frame; and
outputting the selected zoom preview magnified by the optical zoom rate.
However, in the embodiment of Fig. 4, Kang teaches: receiving a selected zoom preview from the one or more candidate zoom previews (touch is applied to pop-up window 500; paragraph 0155);
determining an optimal zoom rate that is inversely proportional to a size of the selected zoom preview in relation to a size of the input image frame (control unit 180 magnifies or 
outputting the selected zoom preview magnified by the optimal zoom rate (the preview image 410 is displayed; see paragraph 0155-0156 and Fig. 4).

Claim 7, the embodiment of Fig. 10 of Kang teaches the method of Claim 1, but is silent regarding wherein receiving the selection of the selected zoom area on the input image frame comprises: 
displaying a touchpad on the user interface;
receiving a manipulation of the touchpad;
moving a cursor according to the manipulation; and
identifying the selection of the selected zoom area based on a location of the cursor on the input image frame. 
However, in the embodiment of Fig. 4, Kang teaches wherein receiving a selection of a selected zoom area on the input image frame comprises:
displaying a touchpad on the user interface (display unit 151 has a touch sensor to facilitate a touch screen; paragraph 0053);
receiving a manipulation of the touchpad (touch 390 is applied to a region 400 in which a preview image 310 is output; paragraph 0149);
moving a cursor according to the manipulation (see touch points 390, and pinch points on Figs. 3 and 4); and


Claims 9, 12, and 14 are analyzed and rejected as apparatus claims comprising a memory and processor (see Fig. 1A) to perform the method of claims 2, 5, and 7, respectively.
Claims 16 and 19 are analyzed and rejected as non-transitory computer readable medium claims that, when executed, cause at least one processor to perform the method of claims 2 and 5, respectively. 


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wang (US 2017/0046040 A1).

Claim 3, Kang teaches the method of Claim 1, but is silent regarding wherein determining the one or more candidate zoom previews proximate to the selected zoom area using saliency detection comprises: expanding a search for the one or more candidate zoom previews from a center point of the selected zoom area until a threshold has been reached.
Wang teaches wherein determining a candidate zoom preview proximate to the selected zoom area (enlarging screen contents; see paragraph 0028 and Fig. 2) comprises: expanding a search for the one or more candidate zoom previews from a center point (touch point K1 is set as the circle center of the region to be enlarged; paragraph 0034) of the selected zoom area until a threshold has been reached (region to-be-enlarged is defined by preset radius R; paragraph 0034).


Claim 10 is analyzed and rejected as apparatus claims comprising a memory and processor (see Fig. 1A) to perform the method of claim 3.
Claim 17 is analyzed and rejected as non-transitory computer readable medium claims that, when executed, cause at least one processor to perform the method of claim 3.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein the saliency detection of the independent claims comprises determining an optimal blob and determining a size of a bounding box for the optical blob based on a size of the optimal blob, and displaying a preview including the optimal bloc and the bounding box for the optimal blob in the input image frame. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696